Per Curiam,
We have no doubt as to the correctness of the decree refusing an issue devisavit vel non, and dismissing the petition. The court, was fully warranted in concluding that the will in question was properly executed in the presence of two witnesses. There was no reliable testimony to the contrary. A verdict in favor of the contestant would be against the decided weight of the evidence, and could not be permitted to stand. We find nothing in the record that requires further notice. The controlling questions in the case have been fully considered and correctly disposed of by the learned court below; and on its opinion we affirm the decree.
Decree affirmed and appeal dismissed with .costs to be paid by the appellant.